Name: Commission Regulation (EC) No 382/98 of 18 February 1998 amending Regulation (EEC) No 3846/87 as regards the agricultural product nomenclature for export refunds for cherries provisionally preserved but unsuitable in that state for consumption
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  agri-foodstuffs
 Date Published: nan

 EN Official Journal of the European Communities 19. 2. 98L 48/28 COMMISSION REGULATION (EC) No 382/98 of 18 February 1998 amending Regulation (EEC) No 3846/87 as regards the agricultural product nomenclature for export refunds for cherries provisionally preserved but unsuit- able in that state for consumption THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), as amended by Regulation (EC) No 2199/97 (2), and in particular Article 16(8) thereof, Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 2541/97 (4), estab- lishes an agricultural product nomenclature for export refunds; Whereas, in order to be eligible for the export refund, cherries provisionally preserved but unsuitable in that state for consumption falling within CN code 0812 must be stalked, stoned and preserved in sulphur solution and have a drained net weight at least equal to 50 % of the net weight; Whereas, in particular for certain small cherries, it may be necessary to increase the quantity of brine in the transport barrel to beyond 50 % by weight in order to ensure that they are totally immersed at the top of the barrel; whereas, in order to ensure that this product is eligible for the refund, the minimum percentage of the net weight which the drained net weight must have should be reduced; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veget- ables, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EEC) No 3846/87, in the sector 11. Products processed from fruit and vegetables', for cherries provisionally preserved falling within product code 0812 10 00 9100, 50 %' shall be replaced by 45 %'. Article 2 This Regulation shall enter into force on 24 February 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21. 11. 1996, p. 29. (2) OJ L 303, 6. 11. 1997, p. 1. (3) OJ L 366, 24. 12. 1987, p. 1. (4) OJ L 347, 18. 12. 1997, p. 14.